Citation Nr: 1721467	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a ruptured right ear drum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995 and from October 2001 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of this matter now rests with the RO in Seattle, Washington.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in January 2016.


FINDING OF FACT

The preponderance of competent and credible evidence weighs against finding that the Veteran has a current right ear disability related to a ruptured right ear drum during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a ruptured right ear drum have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, and identified and available private treatment records have been associated with the evidentiary record.  The Veteran has not identified any VA treatment.

In the January 2016 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to perform appropriate development to obtain any outstanding treatment records related to the Veteran's right ear, including from a private ear, nose, and throat (ENT) doctor from Springfield, Illinois as referenced in an August 2012 VA examination report.  The Board then instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of a ruptured right ear drum.

In a February 2016 letter the AOJ asked the Veteran to provide a completed VA Form 21-4142 for the private ENT doctor from Springfield, Illinois as referenced in the 2012 VA examination report so the AOJ could obtain his treatment records.  To date, the Veteran has not provided a signed release or treatment records for any private ENT doctor.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

In February 2016 the Veteran was afforded a new VA examination.  The VA examiner conducted a thorough review of the evidentiary record, examined the Veteran, and provided opinions in response to questions posed by the Board, supported by a detailed rationale. 

Given the February 2016 letter to the Veteran, the February 2016 VA examination report and opinion, and the subsequent readjudication of the claim in March 2016 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that his current right ear symptoms, to include fullness similar to swimmer's ear, a feeling of pressure, tinnitus, and some hearing loss, are related to a ruptured right ear drum which occurred during a sudden descent on a flight during his first period of active duty service.  See, e.g., November 2015 videoconference hearing testimony; March 2010 VA Form 9.

The Board finds that the preponderance of the competent and credible evidence weighs against finding that the Veteran has a current right ear disability related to a ruptured right ear drum during his active duty service.

The Veteran's service treatment records include an August 1990 enlistment Report of Medical History which includes the Veteran's reports of ear, nose or throat trouble and sinusitis.  The examining physician noted the Veteran had tubes in his ears at age twelve which were removed nine months later.  

A January 1992 narrative summary noted the Veteran complained of a sharp pain in his right shoulder that developed during his initial altitude chamber flight on descent from 35,000 feet to 33,000 feet.  The Veteran reported the pain cleared at ground level.  The noted impression was decompression sickness that resolved on descent to ground level.  The narrative summary does not include any complaints related to the Veteran's ears.

Upon an October 1992 periodic flying examination, the Veteran's ears and drums were reported as normal, and valsalva normal bilaterally.

A November 1993 service treatment record noted the right tympanic membrane (ear drum) showed scarring at the anterior inferior quadrant, which the physician stated was secondary to the old pediatric tube.

Upon a March 1996 periodic non-flying examination, the Veteran's ears and drums were marked as normal.  The March 1996 Report of Medical History includes the Veteran's report of sinus trouble from 1991 to 1994 manifested by sinus congestion and an inability to valsalva, which the Veteran reported had not recurred since 1994.

The Board finds the Veteran's service treatment records do not document any complaints or treatment for a ruptured right ear drum.  Although service treatment records document some abnormal findings regarding the Veteran's right tympanic membrane, these were in the context of complaints and treatment for upper respiratory infections.  See February 2016 VA examination report; October 1994 service treatment record; January 1994 service treatment record; December 1993 service treatment record; December 1992 service treatment records; December 1991 service treatment record.  Further, the February 2016 VA examiner has clarified that the Veteran's service treatment records do not indicate vestibular neuritis during active duty service.

A January 2008 treatment note from Dr. N.F. includes the Veteran's complaints of a feeling of fullness in the right ear, which he stated he had since 1994.  At that time the Veteran denied tinnitus and dizziness.  Upon examination Dr. N.F. stated the Veteran's ears were clear bilaterally, there was no obvious effusion in the middle ear bilaterally, and there was no erythema of the tympanic membranes.  Dr. N.F. assessed right ear discomfort, stated she suspected a Eustachian tube dysfunction, and referred the Veteran to an ENT specialist at the Springfield Clinic.  In October 2008 the Veteran complained of congestion in the right ear.  Dr. N.F. noted a mild right-sided middle ear effusion upon examination, and assessed a right middle ear effusion.

Upon a September 2009 visit the Veteran reported to Dr. N.F. a history of a perforated ear drum on the right side in 1994 secondary to a barometric trauma after a flight, and complained of an occasional sensation of fullness in the right ear and abnormal sounds.  Upon examination Dr. N.F. stated there was a perforation at the right tympanic membrane at the five o'clock position, and no redness.  

Upon a May 2012 VA examination, the VA examiner noted the Veteran's reports of experiencing right ear pain upon a descent of a flight in service.  The Veteran reported his right ear pain gradually improved, and stated at that time his main complaints were occasional ringing, an occasional fullness, and a "popping" sensation on occasion with swallowing activities.  The Veteran stated he had been evaluated by an ENT specialist and no right ear perforation was found, but that some scar tissue in the right ear was noted on a recent ENT evaluation.  The VA examiner noted the September 2009 treatment record from Dr. N.F.  Upon the May 2012 VA examination, the VA examiner stated the Veteran's right tympanic membrane was intact with no perforation, and noted a small area of scarring in the right inferior tympanic membrane consistent with the Veteran's prior pressure equalization tubes or a healed tympanic membrane perforation from September 2009 as identified in personal medical records.  The May 2012 VA examiner also noted the Veteran's report that several audiograms in the past were all normal with no hearing loss noted.  The May 2012 VA examiner found there was no diagnosis of an ear or peripheral vestibular condition.

The May 2012 VA examiner opined that while the Veteran's descent from a high altitude during a flight could cause right ear pain, the examiner found there was no finding of a right tympanic membrane perforation in the Veteran's service treatment records, and that the first documentation of a right tympanic membrane perforation was in September 2009.  The May 2012 VA examiner opined that the Veteran's childhood pressure equalization tubes could lead to some scarring of the tympanic membranes.

Upon a February 2016 VA examination, the VA examiner noted the Veteran's report of a ruptured ear drum during service upon a rapid descent, and the Veteran's report he saw a flight surgeon who diagnosed a tympanic membrane rupture which healed spontaneously.  The Veteran reported current symptoms of a static sound, continuous ringing in the right ear, and hearing loss in the right ear.  The February 2016 VA examiner noted the Veteran's surgery for bilateral pressure equalization tubes as a child, and stated there are no residuals from that surgery.  Upon examination the examiner stated the right tympanic membrane was well visualized, and showed no tympanic membrane perforation and was normal.  The examiner commented that the Veteran's tympanic membranes appeared intact without scarring bilaterally.  The VA examiner also noted the Veteran's available audiograms were all within normal limits and did not show a threshold shift.

The February 2016 VA examiner reviewed the evidentiary record, and summarized the pertinent evidence of record, including within the Veteran's service treatment records.  The VA examiner noted the Veteran's contentions, and stated the Veteran's examination revealed no abnormality, and found there is no objective evidence of a chronic or disabling ear condition.  The examiner noted the Veteran's complaints of subjective tinnitus, and that there is no objective way to confirm or deny whether tinnitus is present.  However, the VA examiner noted the Veteran's service treatment records are silent for complaints of tinnitus, and noted the Veteran's treatment for upper respiratory tract symptoms in service were all acute and transitory episodes which resovled without residual.  The VA examiner stated that as the Veteran's examination showed no significant scarring, the Veteran's previously noted right tympanic membrane scarring appears to have resolved.  The February 2016 VA examiner found that because no significant scarring is present, it could not be the cause of the Veteran's current symptoms.  The February 2016 VA examiner ultimately opined that it is less likely than not that the Veteran's current ear symptoms are related to an in-service episode of barotrauma or any in-service ear condition.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, although there is evidence the Veteran has complained of right ear symptoms to include fullness, pressure, and some hearing loss, as discussed above, there is no competent and credible medical evidence of record that the Veteran has a currently diagnosed right ear disability to account for these symptoms.  The February 2016 VA examiner specifically discussed the Veteran's complaints regarding these symptoms, but concluded there is not objective evidence of a disabling ear condition related to an in-service injury.

As discussed above, the medical evidence of record does indicate that a right ear drum perforation was noted in September 2009, and that scarring of the right tympanic membrane was noted upon the May 2012 VA examination.  

Regarding the Veteran's reports of right ear tinnitus, the Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  See also February 2016 VA examination report.

However, the Board finds the preponderance of the competent and credible evidence of record weighs against finding that this perforation, scarring, or tinnitus are related to the Veteran's active duty service.  As discussed above, the Veteran's service treatment records do not corroborate his contention that he suffered a ruptured right ear drum during his active duty service.  However, even if the Board were to assume the Veteran had experienced a rupture of his right ear drum in service, or ear symptoms to include pain following a rapid descent, the Veteran's service treatment records do not include any complaints of tinnitus, as noted by the February 2016 VA examiner, and the Veteran denied tinnitus upon the January 2008 visit with Dr. N.F.  Further, the February 2016 VA examiner explained that because the Veteran's right tympanic membrane scarring has resolved and no significant scarring of the Veteran's right tympanic membrane has been shown by the evidence of record, it could not be the cause of the Veteran's current right ear symptoms.  The examiner also opined that the Veteran's in-service right ear complaints related to his upper respiratory infections resolved without residuals.

The Board also finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating any current right ear disability to the Veteran's active duty service.  Accordingly, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran has a current right ear disability related to a ruptured right ear drum during active duty service.  

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that he experienced sharp right ear pain and ruptured right ear drum during service, and that he has a current right ear disability related to that rupture.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran has a current right ear disability that is a residual of a ruptured right ear drum and/or a rapid descent during service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service caused a current right ear disability is not within the realm of knowledge of a non-expert, given the lack of a documented right ear drum rupture or complaints of tinnitus or other right ear symptoms in service, other than in the context of upper respiratory infections; the lack of objective medical evidence of diagnosed right ear disabilities; and the length of time between the Veteran's separations from active duty service and the first objective complaint of right ear symptoms.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that he has current residuals of a ruptured right ear drum during active duty service is not competent evidence and therefore is not probative of whether he has a current right ear disability related to a ruptured right ear drum during service.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran has a current right ear disability related to a ruptured right ear drum during his active duty service.  Therefore, service connection cannot be established.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a ruptured right ear drum.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for residuals of a ruptured right ear drum is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


